Case 2:20-cv-02501-JXN-ESK Document 1-1 Filed 03/06/20 Page 1 of 2 PagelD: 20

JS 44. (Rev, 06/17)

provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor suppemeat the filing and service of pleadings or other papers as required by law, except as

purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I.
YAZMIN JUAREZ COYOY,
Mariee Camyl Newberry JU

(a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff

fa her own behalf and as surviving parent of
REZ,

Union County, New Jersey

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Mirm Name, Address, and Telephone Number)

Paul Fishman, Arnold & Porter Kaye Scholer LLP
One Gateway Center, Suite 1025, Newark, NJ 07102
(Tel): 973.776.1901

DEFENDANTS

NOTE:

Attorneys (/f Known)

 

UNITED STATES OF AMERICA,

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

Ol US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place o4 04
of Business In This State
2 US. Government O14 Diversity Citizen of Another State oO 2 © 2 Incorporated and Principal Place go5 05
Defendant (Indicate Citizenship of Parties in Item IL) of Business In Another State
Citizen or Subject of a 0 3 O 3. Foreign Nation go6 O86
Foreign Country
IV. NATURE OF SUIT (Ptace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY  |© 625 Drug Related Seizure O 422 Appeal 28 USC 158 © 375 False Claims Act
120 Marine OC 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal O 376 Qui Tam (31 USC

 

 

 

 

 

o
o
O 130 Miller Act D 315 Airplane Product Product Liability © 690 Other 28 USC 157
O 140 Negotiable Instrument Liability O) 367 Health Care/
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights
© 151 Medicare Act © 330 Federal Employers’ Product Liability OG 830 Patent
C152 Recovery of Defaulted Liability C1 368 Asbestos Personal © 835 Patent - Abbreviated
Student Loans ©) 340 Marine Injury Product New Drug Application
(Excludes Veterans) © 345 Marine Product Liability © 840 Trademark
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. SOCIAL SECURITY
of Veteran’s Benefits OG 350 Motor Vehicle 0 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff)
0 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act 0 862 Black Lung (923)
O 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g))
J 195 Contract Product Liability | @& 360 Other Personal Property Damage Relations O 864 SSID Title XVI
0 196 Franchise Injury O) 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g))
© 362 Personal Injury - Product Liability © 751 Family and Medical
Medical Malpractice Leave Act
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|© 790 Other Labor Litigation FEDERAL TAX SUITS
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (U.S. Plaintiff

a
a
a
a
a

220 Foreclosure

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
290 All Other Real Property

 

© 441 Voting

OG 442 Employment

© 443 Housing/
Accommodations

C3 445 Amer, w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

0 448 Education

463 Alien Detainee

510 Motions to Vacate
Sentence

530 General

535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

QDOO00 OO 00

 

Income Security Act

 

or Defendant)
O 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

3729%a))

O 400 State Reapportionment

410 Antitrust

O 430 Banks and Banking

O 450 Commerce

OD 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

490 Cable/Sat TV

O 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

© 891 Agricultural Acts

OD 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

CO 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

CO 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1

Original
Proceeding

12 Removed from
State Court

Oo 3

Remanded from a4

Appellate Court

Reinstated or © 5 Transferred from © 6 Multidistrict 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

 

© CHECK IF THIS

IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions):

, et seq.

DEMAND $
60,000,000.00

Cite the U.S. Civil Statute under which you are filing (Do not cite oo statutes unless diversity):

Federal Tort Claims Act 28 U.S.C. §§ 1346(b), 267

Brief description of cause: ;
Wrongful death of 21-month old infant held in custody of Defendant.

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

WM Yes ‘ONo

 

 

 

IF ANY JUDGE VA DOCKET NUMBER
DATE ‘ . SIGNATURE OF ATTORNEY OF RECORD
5 G | te 1/ \ {SC
pe | L* V
FOR OFFICH USEONLY ~
AMOUNT JUDGE MAG. JUDGE

RECEIPT #

“ey IFP
Case 2:20-cv-02501-JXN-ESK Document 1-1 Filed 03/06/20 Page 2 of 2 PagelD: 21

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

Ia)

(b)

(c)

I.

UY.

Iv,

VI.

VIL.

VUE.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States, In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section IIT below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U-S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S, Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cy.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
